Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
the AIA .
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/Amendment after Non-Final Rejection, filed January 17, 2022. As filed, claims 1, 2, 6 and 7 are pending. Claims 3-5 are canceled. 
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.

The rejection of claim 6 under  35 U.S.C. § 103 over WO 2015125785 is withdrawn invore of  arguments submitted by Applicants.  
Applicant's arguments( Remarks page 1-7); were carefully considered and were found persuasive.

2. The objection to claims have been addressed by amendment to claims to correct informalities.
Allowable Subject Matter
Claims 6 and 7 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Group I: claim 1 directed to a  method of making the allowable product, and Group II: claim 2 directed to the  method of using the allowable product,  previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR § 1.104. Because a claimed invention previously withdrawn from consideration under 37

Claims 1, 2, 6 and 7 are allowed. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed compounds of formula (1) and the method of making  or using compound of formula 1 are novel and non-obvious over the prior art.
The closest prior art is WO 2015125785 Aug, 27, 2015, by Ebisawa of record which teaches of cyclobutane derivatives. This reference does not encompass the scope of the instant application and does not provide a suggestion of the claimed compound with a germinal methyl group at the cyclobutane ring. The reference does not teach examples or subgenera that would suggest substitution patterned and connectivity as recited in instant claims.

Conclusion
Claims 1, 2, 6 and 7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622